Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                       Illinois Official Reports                          the accuracy and
                                                                          integrity of this
                                                                          document
                              Appellate Court                             Date: 2021.02.16
                                                                          15:17:16 -06'00'



                  People v. McGhee, 2020 IL App (3d) 180349



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            ANTONIO McGHEE, Defendant-Appellant.



District & No.     Third District
                   No. 3-18-0349



Filed              December 3, 2020



Decision Under     Appeal from the Circuit Court of Rock Island County, No. 16-CF-805;
Review             the Hon. Norma Kauzlarich, Judge, presiding.



Judgment           Affirmed in part and reversed in part.
                   Cause remanded.


Counsel on         James E. Chadd, Thomas A. Karalis, and Bryon Kohut, of State
Appeal             Appellate Defender’s Office, of Ottawa, for appellant.

                   Dora A. Villarreal, State’s Attorney, of Rock Island (Patrick Delfino,
                   Thomas D. Arado, and Mark A. Austill, of State’s Attorneys Appellate
                   Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE CARTER delivered the judgment of the court, with opinion.
                   Justice O’Brien concurred in the judgment and opinion.
                   Justice Holdridge dissented, with opinion.
                                             OPINION

¶1       Defendant, Antonio McGhee, appeals his convictions for unlawful use or possession of
     weapons by a felon (UUWF) and armed habitual criminal (AHC). Defendant argues that (1) the
     Rock Island circuit court erred in denying his motion to suppress evidence after police officers
     searched a locked glove compartment in a vehicle he was driving, and (2) his Iowa conviction
     for second degree burglary was not a proper predicate offense for the charge of AHC. We
     affirm in part, reverse in part, and remand.

¶2                                        I. BACKGROUND
¶3        Defendant was charged with UUWF (720 ILCS 5/24-1.1(a) (West 2016)). The State later
     added the charge of AHC (id. § 24-1.7(a)). That charge alleged that defendant knowingly
     possessed a firearm after having been twice convicted of burglary, a forcible felony. The
     information indicated that one of defendant’s prior burglary convictions was a 2009 Illinois
     conviction and the other was a 2010 Iowa conviction.
¶4        Defendant filed a motion to suppress a gun recovered in a search of a vehicle he had been
     driving. Defendant alleged that the gun was discovered in a locked glove compartment.
     Defendant argued that the search of the glove compartment was illegal because the officers did
     not have a warrant, he did not consent, and there was no probable cause to search the glove
     compartment.
¶5        A hearing was held on the motion to suppress. Officer Steven Mumma testified that he and
     Officer Jonathan Shappard conducted a traffic stop on a vehicle after learning from another
     officer that it had committed a traffic violation. There were four people inside the vehicle.
     Defendant was the driver. While Mumma was still inside the squad car, he could see the front
     seat passenger looking around and reaching down between his feet several times. Mumma later
     said that this movement was consistent with putting something in the glove compartment.
¶6        When Mumma approached the vehicle, he observed that the front seat passenger had an
     open bottle of beer in his hand. He was drinking it while Shappard talked to defendant. Mumma
     also saw another open bottle of beer on the floor between the passenger’s feet. The beer was
     still cold. Defense counsel asked Mumma if the movement he had earlier observed from the
     passenger could have been consistent with placing the beer between the passenger’s feet.
     Mumma said that could have been part of it, but there was a lot of movement.
¶7        Mumma and Shappard had everyone exit the vehicle. Two other officers arrived and stood
     with the four occupants of the vehicle. Mumma and Shappard searched the vehicle for
     additional open containers of alcohol. Mumma explained that once he observed open
     containers of alcohol, he believed there was probable cause to search the vehicle for more
     evidence of that. They found a plastic bag, which had been between the passenger’s feet. It
     contained three or four unopened bottles of Modelo beer. The bottles were not in a six-pack
     container.
¶8        The officers searched the glove compartment, which was in the same area Mumma saw the
     passenger reaching to when the vehicle stopped. Based on the dimensions of the glove
     compartment, a bottle of beer could have only been stored in the glove compartment on its
     side. Defense counsel asked Mumma what he would be looking for in the glove compartment
     as far as an open container of alcohol given the dimensions of the glove compartment. Mumma


                                                -2-
       replied, “These bottles could be resealed as far as the caps being screwed back on.” The officers
       found a revolver and a large amount of counterfeit currency in the glove compartment. Mumma
       could not recall anyone giving them consent to search the glove compartment. Mumma
       believed that Shappard had placed handcuffs on defendant before the end of the search. The
       other passengers were handcuffed once the officers found the gun.
¶9         After the testimony, the parties agreed that the glove compartment was locked before the
       officers searched it.
¶ 10       The court issued a written order denying the motion to suppress. The court cited United
       States v. Ross, 456 U.S. 798, 823 (1982) for the proposition that an individual’s expectation of
       privacy in a vehicle and its contents does not survive if there is probable cause to believe that
       the vehicle is transporting contraband. The court reasoned:
               “In this case the officers had probable cause to search the vehicle once they observed
               the open alcohol within the passenger’s compartment of the vehicle. That probable
               cause allowed them to search anywhere in the vehicle that an open can of beer could
               have been, which included the locked glove compartment.”
¶ 11       Defendant filed a motion to dismiss the AHC charge. Defendant stated that his prior Iowa
       conviction was for burglary in the second degree. Defendant argued that this did not constitute
       a forcible felony under Iowa law. The court denied the motion.
¶ 12       The matter proceeded to a bench trial. Over defense counsel’s objection, the court admitted
       a certified copy of defendant’s 2010 Iowa conviction for second degree burglary. The court
       also took judicial notice of the fact that defendant was convicted of burglary in a 2009 Illinois
       case.
¶ 13       Mumma testified that, on the evening of the incident, he and Shappard conducted a traffic
       stop on a vehicle after another officer reported that the vehicle committed a traffic violation.
       As they were pulling the vehicle over, Mumma noticed furtive movements from the front seat
       passenger, who he later determined to be Brushey Pugh. Pugh moved back and forth and
       reached down in the area of his feet. The movements Pugh was making were consistent with
       trying to hide something. Mumma did not see the driver make any movements toward Pugh or
       the glove compartment.
¶ 14       The officers approached the vehicle. Defendant was driving, Pugh was in the front
       passenger seat. Pugh had “what appeared to be two open containers of Modelo beer.” He was
       actively consuming one of the beers at the time the officers approached. Mumma and Shappard
       had everyone exit the vehicle, and they searched the vehicle for more open containers of
       alcohol. The officers located two open containers of Modelo beer and a few closed bottles of
       alcoholic beverages on the front passenger-side floorboard. On cross-examination, defense
       counsel asked Mumma, “And [Pugh] had a six pack, probably with two missing, of beer
       between his legs?” Mumma responded, “Correct.”
¶ 15       Mumma noticed that the glove compartment was locked. Shappard left to ask defendant
       for the key. The officers eventually retrieved a key and were able to open the glove
       compartment. The key that they used to open the glove compartment was on a key chain that
       was in the ignition at the time of the stop. The officers found a gun and a bundle of counterfeit
       currency inside the locked glove compartment. Mumma testified that four individuals were
       taken into custody as a result of the incident. There were at least five officers on the scene.



                                                   -3-
       Mumma identified the actual gun that he recovered from the vehicle. The gun was eventually
       admitted into evidence.
¶ 16       Shappard testified that, on the evening of the incident, he encountered defendant while
       conducting a traffic stop. When Shappard activated the lights on his squad car, he saw the front
       seat passenger reach forward. His head moved up and down, and it appeared that he was trying
       to hide something. Shappard approached the vehicle. Defendant was the driver of the vehicle,
       and Pugh was the front seat passenger. Mumma advised Shappard that the passenger had an
       open container of alcohol. Shappard testified that Pugh had two open bottles of Modelo beer
       in his hands. There was a shopping bag on the floor of the vehicle with four more sealed beers.
       They were in a six pack.
¶ 17       Shappard and Mumma had defendant and his three passengers exit the vehicle. There were
       additional officers on the scene who assisted them. Defendant shut the vehicle off, took the
       keys, and stepped out of the vehicle. Defendant was very cooperative at that point. Shappard
       searched the vehicle and learned that the glove compartment was locked. He asked defendant
       for the keys to the glove compartment. Defendant became uncooperative and refused to give
       Shappard the keys. Shappard put defendant in handcuffs and retrieved the keys from his
       pocket. When asked if he physically placed defendant under arrest, Shappard stated, “I
       detained him, yes.” Shappard testified that he used the same key that had been in the ignition
       to open the glove compartment. He found a firearm and a large amount of currency inside.
¶ 18       The parties stipulated that Pugh, the front-seat passenger in the vehicle during the incident,
       was taken into custody after the traffic stop. At the jail, a black key was found inside Pugh’s
       right shoe. It was later determined that the key unlocked the doors of the vehicle and glove
       compartment in which the gun was found.
¶ 19       Matthew Durbin testified that he was an assistant public defender. He was assigned to
       represent Pugh on charges that arose out of the incident. Pugh gave Durbin a letter allegedly
       written by defendant. Durbin spoke with defendant, and defendant indicated he was willing to
       testify at Pugh’s trial. Defendant indicated to Durbin that the gun was his. The court admitted
       the notarized letter into evidence. The letter stated that the gun belonged to defendant.
¶ 20       Defendant testified that, on the evening of the incident, he was driving a vehicle that he
       had borrowed from his sister. The gun that was introduced into evidence did not belong to him,
       and he had never seen it. Defendant did not know how Pugh obtained a key to the glove
       compartment. Defendant testified that he wrote the letter that was given to Durbin, but the
       statements in the letter were not true. He claimed that he owned the gun in the letter because
       he was receiving threats from gang members at the jail.
¶ 21       The court found defendant guilty of both offenses.
¶ 22       Defense counsel filed a motion to reconsider the guilty verdict arguing that the trial
       evidence was insufficient to prove defendant guilty beyond a reasonable doubt, defendant’s
       Iowa conviction for second degree burglary was not a forcible felony under Illinois law, and
       the confession letter should not have been admitted into evidence.
¶ 23       The court permitted defense counsel to withdraw after defendant claimed that he had been
       ineffective. The court appointed new counsel to represent defendant at sentencing. The court
       eventually allowed defendant to represent himself.
¶ 24       As a self-represented litigant, defendant filed a posttrial motion and an amended posttrial
       motion, which argued, among other things, that the court should have granted the motion to


                                                   -4-
       suppress and that any evidence obtained as a result of the search of the glove compartment
       must be suppressed. Defendant also noted that additional testimony presented at the trial was
       not presented at the suppression hearing.
¶ 25       Defendant filed a brief in support of his posttrial motion. Defendant stated that the officers
       testified at the trial that all the beers in the six pack had been accounted for before they searched
       the glove compartment. Defendant noted that this evidence had not been presented at the
       suppression hearing and argued that the court would have likely ruled in his favor if it had
       heard this evidence. Defendant also noted that the keys to the glove compartment were taken
       from his person.
¶ 26       At the hearing on defendant’s posttrial motion, defendant argued that there was evidence
       presented at the trial that was not presented at the suppression hearing. Specifically, defendant
       stated that the court did not get to hear evidence at the suppression hearing that the key that
       opened the glove compartment was taken from him and that it was in the ignition the whole
       time. Defendant also noted that the court did not hear evidence at the suppression hearing that
       the officers “found all the liquor or the six pack container.”
¶ 27       The court denied the amended posttrial motion. The court sentenced defendant to 10 years’
       imprisonment for AHC. The UUWF count merged.

¶ 28                                          II. ANALYSIS
¶ 29                                      A. Motion to Suppress
¶ 30       Defendant argues that the circuit court erred in denying his motion to suppress the gun
       found in the locked glove compartment. Defendant contends that the officers’ search of the
       locked glove compartment for open containers of alcohol was not justified because it was not
       reasonable to believe that open containers of alcohol would be found in the glove compartment
       where the officers had already accounted for all six bottles from the package. We find that the
       court properly denied defendant’s motion to suppress because the officers had probable cause
       to search the glove compartment.
¶ 31       “A search conducted without prior approval of a judge or magistrate is per se unreasonable
       under the fourth amendment, subject only to a few specific and well-defined exceptions.”
       People v. Bridgewater, 235 Ill. 2d 85, 93 (2009). Relevant to this appeal, these exceptions
       include (1) the automobile exception and (2) a search incident to arrest. See id.; People v.
       James, 163 Ill. 2d 302, 312 (1994). When reviewing a ruling on a motion to suppress evidence,
       we will reverse the factual findings of the circuit court only if they are against the manifest
       weight of the evidence. Bridgewater, 235 Ill. 2d at 92. However, we review de novo the circuit
       court’s legal ruling as to whether the evidence should be suppressed. Id.
¶ 32       Defendant frames his argument on appeal as an argument that the search was unlawful
       because the search incident to arrest exception to the warrant requirement did not apply.
       However, defendant’s brief also contains some discussion of probable cause to search and
       authority related to the automobile exception. The State’s brief contains extensive citations to
       authority concerning the automobile exception in support of its argument that the search of the
       vehicle was justified as a search incident to arrest. The circuit court’s written order indicated
       that the court denied the motion to suppress upon finding that the automobile exception, rather
       than the search incident to arrest exception, applied. The substance of defendant’s arguments
       as to why the court erred in denying the motion to suppress—namely, that the search of the


                                                     -5-
       locked glove compartment was unreasonable based on the circumstances known to the officers
       at the time of the search—apply to both exceptions. Accordingly, we consider both exceptions
       to the warrant requirement in our analysis.

¶ 33                                       1. Automobile Exception
¶ 34        We first consider whether the search of the locked glove compartment was justified under
       the automobile exception to the warrant requirement. “Under the automobile exception, law
       enforcement officers may undertake a warrantless search of a vehicle if there is probable cause
       to believe that the automobile contains evidence of criminal activity that the officers are
       entitled to seize.” James, 163 Ill. 2d at 312. “To establish probable cause, it must be shown
       that the totality of the facts and circumstances known to the officer at the time of the search
       would justify a reasonable person in believing that the automobile contains contraband or
       evidence of criminal activity.” People v. Hill, 2020 IL 124595, ¶ 23.
                     “Probable cause deals with probabilities, not certainties. [Citation.] It is a flexible,
                commonsense standard that ‘does not demand any showing that such a belief be correct
                or more likely true than false.’ [Citation.] Therefore, probable cause does not require
                an officer to rule out any innocent explanations for suspicious facts. [Citation.] Instead,
                it requires only that the facts available to the officer—including the plausibility of an
                innocent explanation—would warrant a reasonable man to believe there is a reasonable
                probability ‘that certain items may be contraband or stolen property or useful as
                evidence of a crime.’ ” Id. ¶ 24 (quoting Texas v. Brown, 460 U.S. 730, 742 (1983)).
       The scope of a warrantless search under the automobile exception “is defined by the object of
       the search and the places in which there is probable cause to believe that it may be found.”
       Ross, 456 U.S. at 824.
¶ 35        We find that the search of the locked glove compartment for open containers of alcohol
       was justified under the automobile exception because the officers had probable cause to search
       the locked glove compartment for open containers of alcohol. Under section 11-502(a) of the
       Illinois Vehicle Code (625 ILCS 5/11-502(a) (West 2016)), “no driver may transport, carry,
       possess or have any alcoholic liquor within the passenger area of any motor vehicle upon a
       highway in this State except in the original container and with the seal unbroken.” At the
       suppression hearing, Mumma testified that he observed the front seat passenger had one open
       bottle of beer in his hand and another between his feet. At that point, the officers had probable
       cause to believe that the vehicle contained evidence of the offense of illegal transportation of
       an open container of alcohol. Under the automobile exception, the officers were permitted to
       search any part of the passenger compartment of the vehicle where there was probable cause
       to believe that open containers of alcohol could be found, including the locked glove
       compartment. See Ross, 456 U.S. at 824. Notably, Mumma testified that an open bottle of beer
       that had been resealed could fit in the glove compartment on its side. Mumma also testified
       that he observed the front seat passenger make movements that were consistent with placing
       something in the glove compartment.
¶ 36        We reject defendant’s argument that it was unreasonable for the officers to believe that
       open containers of alcohol would be found in the locked glove compartment because (1) all of
       the bottles of beer in the six pack had been accounted for before they searched the glove
       compartment and (2) any liquid inside an open container of alcohol would have spilled all over


                                                     -6-
       the interior of the vehicle if it were hidden in the glove compartment on its side. 1 The officers
       were not obligated to assume that no additional open containers of alcohol other than the six
       pack of beer were present in the vehicle. There could have been open containers of types of
       alcohol other than beer in the vehicle as well. Also, Mumma testified that the bottles of beer
       he observed could have been resealed by having the cap screwed back on and would have fit
       in the glove compartment on their sides.
¶ 37        We also reject the position taken by the dissent that the locked glove compartment was not
       part of the passenger area of the vehicle because it was locked and the only key known to the
       officers at the time of the search was in the ignition of the running car. The record contains no
       information as to when the glove compartment was locked or whether a key was necessary to
       initially lock the glove compartment. The glove compartment was directly in front of Pugh and
       within his reaching distance. Under these circumstances, the officers had probable cause to
       believe that the locked glove compartment was part of the passenger area of the vehicle such
       that any open containers of alcohol stored within it would have been contraband.

¶ 38                                     2. Search Incident to Arrest
¶ 39       Having found that the search of the locked glove compartment was justified under the
       automobile exception, we need not consider whether it was also permissible under the search
       incident to arrest exception to the warrant requirement. However, we will briefly address this
       exception as well. Under the search incident to arrest exception, police officers may conduct a
       warrantless search of a vehicle incident to the recent arrest of an occupant when: “(1) the
       arrestee is unsecured and within reaching distance of the vehicle’s passenger compartment at
       the time of the search; or (2) officers reasonably believe evidence relevant to the crime of arrest
       may be found in the vehicle.” Bridgewater, 235 Ill. 2d at 94-95; see also Arizona v. Gant, 556
       U.S. 332, 343 (2009). The parties agree that the first prong of the search incident to arrest
       exception does not apply. Therefore, the parties only dispute the second prong: whether the
       officers reasonably believed that evidence relevant to the offense of illegal transportation of
       alcoholic liquor could be found in the locked glove compartment.
¶ 40       As a threshold matter, in order for the search incident to arrest exception to apply to the
       officers’ search for open containers of alcohol, there must have been a valid arrest for the
       offense of illegal transportation of alcoholic liquor. See Bridgewater, 235 Ill. 2d at 94-95;
       People v. Arnold, 394 Ill. App. 3d 63, 68 (2009). Defendant does not explicitly argue that he
       was arrested for this prior to the search of the glove compartment. The State takes the position
       that defendant was under arrest at the time of the search but does not address whether defendant
       was under arrest for the offense of illegal transportation of alcoholic liquor.
¶ 41       However, assuming that the arrest component of the search incident to arrest exception was
       satisfied, we find that the officers reasonably believed evidence relevant to the offense of

           1
            We note that Mumma testified at the suppression hearing that the unopened beers that the officers
       found in the vehicle were not part of a six pack container, but he and Shappard both indicated during
       their trial testimony that the beers were part of a six pack container. Defendant filed a posttrial motion
       seeking reconsideration of the court’s suppression ruling based, in part, on the presentation of this
       additional evidence at trial. Accordingly, we may consider evidence presented at trial as well as at the
       suppression hearing in considering defendant’s argument on appeal. See People v. Gill, 2018 IL App
       (3d) 150594, ¶ 76.

                                                       -7-
       transporting an open container of alcohol would be found in the glove compartment. See supra
       ¶¶ 35-37.

¶ 42                              B. Predicate Forcible Felony for AHC
¶ 43       Defendant argues that his conviction for AHC should be reversed because his Iowa
       conviction for burglary in the second degree was not a proper predicate offense. First,
       defendant argues that the legislature did not intend for out-of-state convictions to be considered
       under the definition of “forcible felony” in section 2-8 of the Criminal Code of 2012 (Code)
       (720 ILCS 5/2-8 (West 2016)). Alternatively, defendant contends that if the legislature did
       intend for out-of-state convictions to be considered, the State failed to prove that the Iowa
       offense of second degree burglary constituted a forcible felony in Illinois. Specifically,
       defendant argues that the offense of burglary in Iowa may be based on conduct that would not
       qualify as a burglary in Illinois, and the State failed to present evidence concerning the
       underlying facts of defendant’s Iowa conviction. We find that, even assuming that the
       legislature intended for out-of-state convictions to qualify as forcible felonies, the State failed
       to prove beyond a reasonable doubt that defendant’s Iowa conviction for second degree
       burglary was a forcible felony under Illinois law.
¶ 44       Defendant’s argument presents questions of both statutory interpretation and sufficiency
       of the evidence. In considering a challenge to the sufficiency of the evidence, “ ‘the relevant
       question is whether, after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt.’ ” (Emphasis in original.) People v. Collins, 106 Ill. 2d 237, 261 (1985)
       (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). In order to prove defendant guilty of
       AHC, the State was required to prove that defendant (1) received, sold, possessed, or
       transferred a firearm and (2) was previously convicted of two forcible felonies as defined in
       section 2-8 of the Code. 720 ILCS 5/24-1.7(a) (West 2016). The question of whether the State
       proved beyond a reasonable doubt that defendant’s Iowa conviction for second degree burglary
       constituted a forcible felony requires us to interpret section 2-8 of the Code.
¶ 45       “The primary goal in construing a statute is to ascertain and give effect to the intent of the
       legislature.” People v. Belk, 203 Ill. 2d 187, 192 (2003). “Legislative intent is best ascertained
       by examining the language of the statute itself.” Id. “In determining the plain meaning of the
       statute, we consider the statute in its entirety and are mindful of the subject it addresses and
       the legislative purpose in enacting it.” People v. Baskerville, 2012 IL 111056, ¶ 18. “Where
       the language is clear and unambiguous, there is no need to resort to aids of statutory
       construction.” Belk, 203 Ill. 2d at 192. Also, if a statute is clear and unambiguous, “courts
       cannot read into the statute limitations, exceptions, or other conditions not expressed by the
       legislature.” People v. Glisson, 202 Ill. 2d 499, 505 (2002). “[C]ourts may assume that the
       legislature did not intend absurdity, inconvenience or injustice to result from legislation.” Id.
       Construction of a statute is a question of law which we review de novo. Belk, 203 Ill. 2d at 192.
¶ 46       Section 2-8 of the Code (720 ILCS 5/2-8 (West 2016)) provides:
               “ ‘Forcible felony’ means treason, first degree murder, second degree murder,
               predatory criminal sexual assault of a child, aggravated criminal sexual assault,
               criminal sexual assault, robbery, burglary, residential burglary, aggravated arson,
               arson, aggravated kidnaping, kidnaping, aggravated battery resulting in great bodily


                                                    -8-
                harm or permanent disability or disfigurement and any other felony which involves the
                use or threat of physical force or violence against any individual.”
¶ 47        Upon examining the plain language of the forcible felony statute and its legislative purpose,
       we find that the legislature intended the enumerated offenses in the forcible felony statute to
       refer to Illinois offenses. All of the enumerated offenses listed in the definition of “forcible
       felony” bear the names of Illinois offenses that are subsequently defined in the Code. See id.
       §§ 9-1, 9-2, 10-1, 10-2, 11-1.20, 11-1.30, 11-1.40, 12-3.05, 18-1, 19-1, 19-3, 20-1, 20-1.1, 30-
       1. The purpose of the statute is to define the term “forcible felony,” as used throughout the
       Code. See id. § 2-0.5. Given this context, we hold that the legislature intended for the
       enumerated offenses listed in the forcible felony statute to have the meaning later ascribed to
       them in the Code. See id. §§ 9-1, 9-2, 10-1, 10-2, 11-1.20, 11-1.30, 11-1.40, 12-3.05, 18-1, 19-
       1, 19-3, 20-1, 20-1.1, 30-1.
¶ 48        Thus, while the forcible felony statute makes no explicit provision concerning whether
       convictions from foreign jurisdictions may also constitute forcible felonies in Illinois, we find
       that if the legislature intended for offenses from foreign jurisdictions to constitute forcible
       felonies, the foreign conviction would either have to (1) satisfy the elements of one of the
       enumerated Illinois offenses, as defined in the Code, or (2) fall within the residual clause—
       i.e., “any other felony which involves the use or threat of physical force or violence against
       any individual.” Id. § 2-8. We need not decide whether a conviction from a foreign jurisdiction
       may constitute a forcible felony to resolve this case, as we find that the State failed to show
       that defendant’s Iowa conviction for second degree burglary fell within either of these two
       categories.

¶ 49                                  1. Enumerated Felony of Burglary
¶ 50       First, the State failed to show that defendant’s Iowa conviction for second degree burglary
       satisfied the elements of the Illinois offense of burglary. Under section 19-1(a) of the Code,
       “[a] person commits burglary when without authority he or she knowingly enters or without
       authority remains within a building, housetrailer, watercraft, aircraft, motor vehicle, railroad
       car, or any part thereof, with intent to commit therein a felony or theft.” Id. § 19-1(a).
¶ 51       A person commits the Iowa offense of second degree burglary in either of the following
       situations:
                    “a. While perpetrating a burglary in or upon an occupied structure in which no
               persons are present, the person has possession of an explosive or incendiary device or
               material, or a dangerous weapon, or a bodily injury results to any person.
                    b. While perpetrating a burglary in or upon an occupied structure in which one or
               more persons are present, the person does not have possession of an explosive or
               incendiary device or material, nor a dangerous weapon, and no bodily injury is caused
               to any person.” Iowa Code § 713.5 (2010).
       The Iowa Code defines burglary as follows:
                    “Any person, having the intent to commit a felony, assault or theft therein, who,
               having no right, license or privilege to do so, enters an occupied structure, such
               occupied structure not being open to the public, or who remains therein after it is closed
               to the public or after the person’s right, license or privilege to be there has expired, or



                                                    -9-
                any person having such intent who breaks an occupied structure, commits burglary.”
                Id. § 713.1.
¶ 52        Under Iowa law, an “occupied structure” includes “any building, structure, appurtenances
       to buildings and structures, land, water or air vehicle, or similar place adapted for overnight
       accommodation of persons, or occupied by persons for the purpose of carrying on business or
       other activity therein, or for the storage or safekeeping of anything of value.” Id. § 702.12. A
       structure meeting this description is considered an “occupied structure” whether or not a person
       is actually present within the structure. Id.
¶ 53        The Iowa Supreme Court has held that “[a] thing is an appurtenance ‘when it stands in
       relation of an incident to a principal and is necessarily connected with the use and enjoyment
       of the latter.’ ” State v. Pace, 602 N.W.2d 764, 770 (Iowa 1999) (quoting State v. Baker, 560
       N.W.2d 10, 13 (Iowa 1997)). In Baker, 560 N.W.2d at 13-14, the Iowa Supreme Court held
       that a driveway to a residence satisfied the definition of occupied structure. The court reasoned
       that a driveway was an appurtenance to a building or structure because “[d]riveways are closely
       associated with, and connected to, buildings and structures.” Id. at 13. The court also found
       that driveways were “occupied by persons for the purpose of carrying on business or other
       activities, or used for the storage or safekeeping of anything of value.” Id. at 14. The court
       reasoned: “Driveways are often occupied by persons for numerous types of activities, such as
       sporting activities, children playing, vehicle washing, cookouts, and countless other activities.
       Also, driveways are commonly used for the storage or safekeeping of things of value, namely
       automobiles, boats, and trailers.” Id.
¶ 54        Upon examining the Illinois offense of burglary as defined in the Code and the Iowa
       offense of second degree burglary as defined pursuant to Iowa law, we find that an Iowa
       conviction for second degree burglary would not necessarily satisfy the elements of the Illinois
       offense of burglary. A person could be convicted of second degree burglary in Iowa if he or
       she, without authority, entered a driveway where no persons were present while carrying a
       dangerous weapon with the intent to commit a felony, theft, or assault. See Iowa Code
       §§ 702.12, 713.1, 713.5 (2010); Baker, 560 N.W.2d at 13-14. Entering a driveway under these
       circumstances would not constitute a burglary in Illinois. Section 19-1(a) of the Code (720
       ILCS 5/19-1(a) (West 2016)) requires as an element of the offense of burglary that an
       individual knowingly enter, or without authority remains in, a building, housetrailer,
       watercraft, aircraft, motor vehicle, railroad car, or any part thereof.
¶ 55        Thus, an Iowa conviction for second degree burglary is not necessarily equivalent to an
       Illinois conviction for burglary based on the elements of the offenses alone. The State presented
       no evidence concerning the underlying facts of defendant’s Iowa conviction for second degree
       burglary. Accordingly, the State failed to show that defendant’s Iowa conviction for second
       degree burglary constituted a conviction for burglary within the meaning of section 19-1(a) of
       the Code and the forcible felony statute. See id. §§ 2-8, 19-1(a). As a result, defendant’s Iowa
       conviction for second degree burglary may only serve as a predicate forcible felony for the
       offense of AHC if it falls within the residual clause of the forcible felony statute.
¶ 56        In coming to this conclusion, we acknowledge that Illinois courts have held that, where a
       defendant is charged with AHC based on prior convictions for enumerated offenses in the
       forcible felony statute, the State is only required to prove the fact of the prior convictions of
       the enumerated offenses. People v. McGee, 2017 IL App (1st) 141013-B, ¶ 22; People v.
       Perkins, 2016 IL App (1st) 150889, ¶ 7. These courts have held that “[n]othing in the armed

                                                  - 10 -
       habitual criminal statute requires a court to examine a defendant’s underlying conduct in
       commission of the enumerated offenses in order to find that the State has sustained its burden
       of proof.” Perkins, 2016 IL App (1st) 150889, ¶ 7; McGee, 2017 IL App (1st) 141013-B, ¶ 22.
       However, these cases have only considered situations where a defendant was charged with
       AHC based on prior Illinois convictions for enumerated offenses. Perkins, 2016 IL App (1st)
       150889, ¶¶ 1-2; McGee, 2017 IL App (1st) 141013-B, ¶¶ 4-6. In these circumstances, the mere
       fact of the conviction is enough to show that the elements of the Illinois offenses were satisfied.
       However, where, as here, the State seeks to use a conviction from a foreign jurisdiction as a
       predicate forcible felony, the State must show that the foreign conviction satisfied the elements
       of one of the enumerated forcible felonies, as defined in the Code, or fell within the residual
       clause.

¶ 57                                           2. Residual Clause
¶ 58        Having found that the State failed to prove that defendant’s Iowa conviction for second
       degree burglary constituted a burglary within the meaning of the Illinois forcible felony statute,
       we now consider whether defendant’s second degree burglary conviction fell within the
       residual clause of the forcible felony statute. Under the residual clause, a forcible felony
       includes “any other felony which involves the use or threat of physical force or violence against
       any individual.” 720 ILCS 5/2-8 (West 2016). Illinois courts have held that crimes fall under
       the residual clause in two situations. People v. Schultz, 2019 IL App (1st) 163182, ¶ 21.
¶ 59        First, if one of the elements of the offense is a specific intent to carry out a violent act, then
       every instance of the offense necessarily qualifies as a forcible felony. Id. In such a situation,
       it is not necessary to consider the specific circumstances of the underlying offense. Id. Rather,
       the court conducts “an analysis of the elements of the underlying offense to determine whether
       proof of those elements necessarily entails the use or threat of force or violence against an
       individual.” People v. Sanderson, 2016 IL App (1st) 141381, ¶ 6.
¶ 60        The Iowa offense of second degree burglary does not satisfy these requirements. Proof of
       the elements of second degree burglary does not necessarily entail the use or threat of force or
       violence against an individual. While the State contends that the possession of an explosive or
       incendiary device or deadly weapon shows the contemplation of and willingness to use force,
       proof of this is only required under subsection (a) of the second degree burglary statute. Iowa
       Code § 713.5(a) (2010). Notably, an additional element of subsection (a) is that no other person
       was present in the occupied structure at the time of the burglary. Id. The State did not present
       any evidence as to which subsection defendant was convicted under. While the second degree
       burglary statute requires that the defendant have the intent to commit a felony, theft, or assault
       (see id. §§ 713.1, 713.5), a theft or felony is not always a violent act.
¶ 61        We reject the State’s argument that the threat of physical force or violence is inherent even
       if defendant did not intend violence while committing a burglary. The State notes that the
       United States Supreme Court held in Quarles v. United States, 587 U.S. ___, ___, 139 S. Ct.
       1872, 1879 (2019) (quoting Taylor v. United States, 495 U.S. 575, 588 (1990)), that the
       rationale for categorizing burglary as a violent felony was its “ ‘inherent potential for harm to
       persons.’ ” The Quarles Court further reasoned: “Burglary is dangerous because it ‘creates the
       possibility of a violent confrontation between the offender and an occupant, caretaker, or some
       other person who comes to investigate.’ ” Id. at ___, 139 S. Ct. at 1879 (quoting Taylor, 495
       U.S. at 588). However, the fact that legislatures have categorized burglary as a violent felony

                                                     - 11 -
       due to the inherent potential for violence and the possibility of a violent confrontation does not
       mean that proof of the elements of burglary necessarily entails the use or threat of force or
       violence, as required under the first prong of the residual clause. See Sanderson, 2016 IL App
       (1st) 141381, ¶ 6.
¶ 62       “The second way a felony can qualify as a forcible felony, even if a crime does not have
       violent intent as an element, is if the State proves that ‘under the particular facts of this case,’
       the defendant contemplated the use of force and was willing to use it.” Id. ¶ 7 (quoting Belk,
       203 Ill. 2d at 195). Here, the State presented no evidence concerning the underlying facts of
       defendant’s conviction for second degree burglary. Accordingly, the second prong of the
       residual clause was not satisfied.
¶ 63       Thus, even assuming that out-of-state convictions may constitute forcible felonies under
       section 2-8 of the Code (720 ILCS 5/2-8 (West 2016)), the State has failed to prove that
       defendant’s Iowa conviction for second degree burglary constituted a forcible felony.
       Accordingly, defendant’s conviction for AHC must be reversed because the State failed to
       prove that defendant had prior convictions for two forcible felonies, as required under section
       24-1.7(a) of the Code (id. § 24-1.7(a)). See People v. Lucas, 231 Ill. 2d 169, 178 (2008) (“Due
       process requires that to sustain a conviction of a criminal offense, the State must prove a
       defendant guilty beyond a reasonable doubt of the existence of every element of the offense.”).

¶ 64                                      III. CONCLUSION
¶ 65       We conclude that the circuit court properly denied the motion to suppress evidence of the
       gun because the search of the locked glove compartment was justified under the automobile
       exception. We further conclude that the State failed to prove defendant guilty beyond a
       reasonable doubt of the offense of AHC because it failed to prove that defendant’s Iowa
       conviction for second degree burglary met the definition of “forcible felony” under Illinois
       law. Accordingly, we affirm the denial of the motion to suppress, reverse defendant’s
       conviction for AHC, and remand the matter for sentencing on the merged offense of UUWF.

¶ 66       Affirmed in part and reversed in part.
¶ 67       Cause remanded.

¶ 68       JUSTICE HOLDRIDGE, dissenting:
¶ 69       I would reverse the judgment of the circuit court denying the motion to suppress.
       Accordingly, I respectfully dissent.
¶ 70       First, I would find that the search of the locked glove compartment for open containers of
       alcoholic beverages was not justified under the automobile exception to the warrant
       requirement because the officers did not have probable cause to believe that they would find
       contraband in the locked glove compartment. At trial, both Mumma and Shappard testified that
       the opened and unopened bottles of beer they found in the front seat were part of a six pack
       container and that all the bottles had been accounted for prior to the search of the locked glove
       compartment. 2 Also, the occupants of the vehicle made no effort to conceal the open bottles

           2
            As the majority noted, this court may consider evidence presented at trial that was not presented
       at the suppression hearing because the defendant filed a posttrial motion seeking reconsideration of the

                                                     - 12 -
       of beer from the officers. In fact, Pugh was drinking from one of the bottles while the defendant
       spoke to an officer. Additionally, at the time of the search, the only key to the glove
       compartment that the officers were aware of had been in the ignition of the running vehicle at
       the commencement of the traffic stop. Under these circumstances, a reasonable person would
       not be justified in believing that the occupants of the vehicle resealed an open container of an
       alcoholic beverage, placed it on its side in the glove compartment, and locked the glove
       compartment with a key that was also used to operate the vehicle in order to conceal the open
       container from the police.
¶ 71       Moreover, based on the facts known to the officers at the time of the search, an open
       container of alcoholic liquor in the locked glove compartment would not have been contraband
       because the locked glove compartment was not part of the “passenger area” of the vehicle.
       Under section 11-502(a) of the Illinois Vehicle Code (625 ILCS 5/11-502(a) (West 2016)), a
       driver may not transport open containers of alcoholic liquor within the “passenger area” of a
       motor vehicle. The Vehicle Code does not define “passenger area.” However, the following
       guidance from the Illinois Attorney General is helpful in defining this term:
               “[W]hether a particular area of a motor vehicle is a passenger area is a factual
               determination which will have to be made in each particular instance. I am of the
               opinion, however, that in general for purposes of section 11-502 of [t]he *** Vehicle
               Code, the term ‘passenger area’ means that portion of a motor vehicle which is
               primarily designed for or which is adapted or devoted to the carrying of passengers.
               This would include any area of the motor vehicle which is readily accessible to the
               driver or a passenger.” 1976 Ill. Att’y Gen. Op. No. S-1142, at 2, https://illinoisattorney
               general.gov/opinions/1976/S-1142.pdf [https://perma.cc/RAU5-AWFY].
¶ 72       In the instant case, the locked glove compartment was not adapted or devoted to the
       carrying of passengers. Based on the information known to the officers at the time of the search,
       the locked glove compartment also was not readily accessible to the driver or a passenger while
       the vehicle was on a highway prior to the stop. According to Shappard’s testimony, the key
       used to open the locked glove compartment was in the ignition of the running vehicle at the
       time he and Mumma initiated the traffic stop. This was the only key to the glove compartment
       that the officers were aware of at the time of the stop. It would have been impossible for the
       defendant or a passenger to use this key to store or retrieve an open container of alcohol in the
       glove compartment while the defendant was driving the vehicle because the key was also
       needed to operate the vehicle. While the officers later discovered an additional key to the glove
       compartment in Pugh’s shoe, they were unaware of this key at the time of the search and it
       could not support a probable cause determination.
¶ 73       Because the locked glove compartment was not part of the passenger area, an open
       container of alcohol stored inside of it would not have violated section 11-502(a) of the Vehicle
       Code. Accordingly, the search of the locked glove compartment was not justified under the
       automobile exception because the officers lacked probable cause to believe that contraband
       would be found inside. See Ross, 456 U.S. at 824.
¶ 74       I would also find that the officers were not justified in searching the locked glove
       compartment based on the search incident to arrest exception. Assuming that the defendant

       court’s suppression ruling based, in part, on the presentation of additional evidence at trial. See Gill,
       2018 IL App (3d) 150594, ¶ 76.

                                                      - 13 -
       had been arrested for transporting an open container of alcoholic liquor at the time of the
       search, it was not reasonable for the officers to believe they would find evidence of this offense
       inside the locked glove compartment. Supra ¶ 71. Also, based on the facts known to the
       officers, the locked glove compartment was not part of the passenger area. Supra ¶¶ 72-73.
       Accordingly, an open container of alcohol in the locked glove compartment would not violate
       section 11-502 of the Vehicle Code.
¶ 75       Because I would find that the court erred in denying the motion to suppress evidence of the
       gun and because the State cannot prove the elements of either UUWF or AHC without evidence
       of the gun, I would reverse the defendant’s conviction outright. See People v. Jones, 346 Ill.
       App. 3d 1101, 1106-07 (2004). Accordingly, I would not reach the defendant’s argument that
       his Iowa conviction for second degree burglary was not a proper predicate offense for the
       charge of AHC.




                                                   - 14 -